Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that Examiner failed to provide a rationale for restriction between groups I and II.  This is not found persuasive because  Applicant failed to see the reason for restriction.  Page 2 of the restriction requirement mailed 06/14/2022 indicates the apparatuses of the different groups I and II may be used for entirely different methods, such as bending laminated glass, OLED, LED, semiconductors materials or plastic sheets.  This list is not intended to be exhaustive nor are the classifications listed in said restriction as indicated on page 3 first 2 lines of said restriction.  Additional classifications including bending plastic, sapphire, laminate, other semiconductor or may include B32B17/06, B60R7/00, C03B23/025-027 thus creating a serious search burden.  Additionally, Groups I and II require different claim language including a cushion layer, ceramic film protective coating and stabilizer creating a different set of claim limitations for each group.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fence form factor” in claims 8-9 is used by the claim to mean “the height is greater than the width,” as indicated in [0021] of the specification
The term “film” in claim 10 has not been limited to a specific material.  “film” is given its typical plain meaning of, “a fine thread or filament” “a thin layer covering a surface” or “a thin flexible sheet”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both width and height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims require a “gasket form factor”.  [0036] of the publication of the present specification states:
In an embodiment, the edge-press molding element 110 can be characterized to have a contoured “gasket” edge-press form factor as the width 109 is greater than the height 111. Even where the tooling rail 112 may be a substantially circular bar in cross section, it retains a contoured ring form factor, and the edge-press molding element 110 has a complementary-contoured gasket form factor.

The specification as originally filed fails to specifically point out what portion is a gasket and what is a gasket form factor.
Claim 3 uses the term “thickness” however the specification does not discuss the orientation of the thickness of the cushion layer.  [0036] of the specification as published discusses the “breadth” of the cushion layer 106  and refers to 111  as a “thickness” as a “height”.  It is unclear how one skilled in the art would carry out claim 3 in the present invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gasket form ratio” in claims 1-10 appears to be used by the claim to mean some type of structural dimensions. while the accepted meaning is not a term known in the art.  The term is indefinite because the specification does not clearly redefine the term nor does it indicate specifically what portion of the structure a dimensional relationship exists to result in the claimed ratio.
Claim 3 uses the term “thickness” however the specification does not discuss the orientation of the thickness of the cushion layer.  [0036] of the specification as published discusses the “breadth” of the cushion layer 106  and refers to 111  as a “thickness” as a “height”.  It is unclear how to examine claim 3.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Machura (WO2019077277) as cited herein (US 20200346965).
Regarding claim 1, Machura discloses a glass-bending tooling (Fig 1 or 3), comprising:
a contoured tooling rail (skeleton 320 or 2);
an edge-press molding element (counterskeleton 321 or 8) wherein the edge-press molding element has a complementary contour to the contoured tooling rail (Fig 3, [0048]- giving complimentary broadest reasonable interpretation in light of the specification), 
the edge-press molding element of has a gasket form factor Machura, wherein “gasket form factor” has not been defined in claim 1 or the present specification or drawings in such a way to distinguish it over the art. 
and a cushion layer of refractory material [0046] see Fig 1 a to b on a contact surface of the edge-press molding element.
Regarding claims 7-8, Machura discloses the contoured tooling rail (skeleton 320 or 2) further comprises:
left, right, top, and bottom-rail sections (see at least Fig 3) wherein giving the claims the broadest reasonable interpretation the sections are not required to be separate or integral in any form. Machura discloses the glass-bending tooling further comprising:
a series of support bars (3 or 4 in Fig 3) that extend from a base (frame 1) and support the tooling rail (skeleton 320 or 2), the series of support bars including a left series that supports the left-rail section, a right series that supports the right-rail section, a top series that supports the top-rail section and a bottom series that supports the bottom-rail section [0048]. 
Regarding claims 8-9, Machura discloses the contoured tooling rail (skeleton 320 or 2) with a height greater than a width, thus fence form factor, (Fig 1 and 3) further comprises:
left, right, top, and bottom-rail sections (see at least Fig 3) wherein giving the claims the broadest reasonable interpretation the sections are not required to be separate or integral in any form. Machura discloses the glass-bending tooling further comprising:
a series of support bars (3 or 4 in Fig 3) that extend from a base (frame 1) and support the tooling rail (skeleton 320 or 2), the series of support bars including a left series that supports the left-rail section, a right series that supports the right-rail section, a top series that supports the top-rail section and a bottom series that supports the bottom-rail section [0048]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machura as applied to above, and further in view of DeAngelis (US 20140165653).
Regarding claim 2, Machura discloses a glass bending tool with a metal fibrous layer is compressed (discussed above and [0008]) Machura discloses a general metallic fabric known to one skilled in the art reduces the risk of marking [0008]. Machura fails to explicitly disclose a stainless-steel cloth.
In an analogous art of glass bending on a skeleton, DeAngelis discloses the shaping rail, or skeleton may be covered with a stainless steel fibrous cloth (174) [0049].  
Therefore a skilled artisan would be motivated to use the stainless steel cloth disclosed by DeAngelis because it is a metallic fabric known in the art suitable for glass bending.
Regarding claims 3-5, the combined teachings of Machura and DeAngelis disclose the glass-bending tooling of claim 1, wherein the cushion layer is a stainless-steel cloth.
 Machura and DeAngelis do not explicitly state, “wherein the edge-press molding element has a first thickness, and wherein the cushion layer has a second thickness that is less than the first thickness.”
Machura discloses the fibrous material is preferably 0.3-1 mm thickness, and a contact width of 1.6-12 mm [0008]
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Therefore it would be obvious to one of ordinary skill in the art to determine the optimum parameters of the fibrous material as motivated by reducing markings on the glass.

Regarding claim 6, the combined teachings of Machura and DeAngelis disclose the glass-bending tooling of claim 1, wherein the edge-press molding element includes a stainless-steel material, the edge-press molding element further comprising stabilizers (11 and 12), wherein the stabilizer maintains a fiduciary configuration of the edge-press molding element with respect to the tooling rail (Fig 3) giving “fiduciary configuration” the broadest reasonable interpretation in view of the specification.
Regarding claim 10, Machura discloses forming a contact area for the glass of material that is generally, felt knit or fabric ceramic and/or metal as is well-known to the persons skilled in the art to reduce risk of marking of the glass by the skeleton [0008].  
Therefore it would be obvious to one of ordinary skill in the art to use ceramic and metallic felt, knit or fabric as motivated by Machura to reduce markings on the glass.
Wherein the general definition of “film” is a fine thread or filament” a thin layer covering a surface” “a thin flexible sheet”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741